Citation Nr: 0912757	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-24 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1955 to November 
1957, from November 1958 to September 1961, from September 
1961 to June 1967, from April 1970 to February 1973, from 
February 1973 to December 1978, and from December 1978 to 
December 1979.  

This matter came to the Board of Veterans Appeals (Board) 
from a July 2003 rating decision of the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a RO hearing in February 2004 and at 
a Travel Board hearing in Montgomery in June 2005.  The Board 
remanded this claim to the RO in November 2006 and April 
2008.  A review of the record shows that the RO has complied 
with all remand instructions to the extent possible.  Stegall 
v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's service-connected disabilities preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilities have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.25 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be impairment so severe that 
it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

The veteran testified at the February 2004 RO hearing that he 
worked as a teacher until August 1997.  

A letter from Dr. D.E.H. dated in May 2004 reflects that Dr. 
D.E.H. opined that the Veteran is not suitable for any 
gainful employment secondary to multiple medical problems.  

The Veteran underwent a VA examination in January 2007.  The 
Veteran stated that he was unable to eat solid food following 
neck surgery and food has to be blended.  

Upon physical examination, the Veteran was unable to stand 
for more than a few minutes and unable to walk for more than 
a few yards.  The examiner stated that the Veteran needed 
help to stand, and to transfer to and from his wheelchair.  
The Veteran was unsteady and a falls risk.  The examiner 
noted that the Veteran needed narcotic pain medications 
around the clock.  

The veteran is service-connected for mechanical low back 
pain, rated 40 percent disabling; post-operative degenerative 
joint changes of the cervical spine, rated 20 percent 
disabling; residuals of fragment would of the left buttock, 
rated 20 percent disabling; post-operative right and left 
upper extremity radiculopathy associated with degenerative 
joint changes of the cervical spine, rated 20 percent 
disabling for each extremity; and a fractured left ileum, 
rated non compensable.  The Veteran's combined rating is 80 
percent.  As such, he meets the threshold requirements under 
38 C.F.R. § 4.16(a).  

Dr. D.E.H. opined that the Veteran was not employable, and 
based on the January 2007 VA examiner's findings, the Board 
does not dispute this opinion.  Resolving the benefit of the 
doubt in favor of the Veteran, the Board finds that 
entitlement to a TDIU is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

Entitlement to a TDIU is warranted.  

The appeal is granted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


